Hill, C. J.
1. Where an attorney of this court, in good standing, who represented the plaintiff in error in suing out his bill of exceptions, states to this court that he still represents the plaintiff in error, and that he desires that the writ of error be heard and determined, this court will not dismiss the writ of error, on a motion made by the attorney of the defendant in error, based upon an affidavit of the plaintiff in error that he desires that his writ of error be dismissed.
2. The assignments of error, as to the judgment overruling the challenge to the array, and as to the charge of the court on the subject of reasonable doubt, are fully controlled by the decision of this court (this day rendered) in the ease of Governor v. State, ante, 357 (63 S. E. 241).
3. The verdict is fully supported by the evidence.

Judgment affirmed.